COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

               NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:      Fadi Kraidieh v. Karen Nudelman

Appellate case number:    01-15-01001-CV

Trial court case number: 2012-14736

Trial court:              333rd District Court of Harris County

        The record was due in this accelerated appeal on December 4, 2015. Despite notification
that no clerk’s record had been filed, no response has been received.
       Rule 35.3 provides that the trial court clerk is responsible for preparing, certifying, and
timely filing the clerk’s record if a notice of appeal has been filed and the party responsible for
paying for preparation of the clerk’s record has paid the clerk’s fee, has made necessary
arrangements to pay the fee, or is indigent and entitled to appeal without paying the fee. TEX. R.
APP. P. 35.3(a). The Harris County District Clerk has not advised this Court whether payment or
payment arrangements have been made for the filing of the clerk’s record.
        Accordingly, we order the District Clerk to file a response within 10 days of the date of
this order, advising this Court whether payment or payment arrangements have been made. If
payment arrangements have been made, the clerk’s record shall be filed within 10 days of the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: January 12, 2016